           CASE 0:20-cv-01036-DWF-KMM Doc. 33 Filed 03/02/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                                  District of Minnesota


Minnetonka Public Schools, Independent                    JUDGMENT IN A CIVIL CASE
School District No. 276,
                                  Plaintiff,
v.                                                       Case Number: 20-cv-1036 DWF/KMM
M.L.K.,

                                  Defendant.




☐ Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried
   and the jury has rendered its verdict.

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

          1.   The District’s Motion for Judgment on the Administrative Record (Doc.

No. [16]) is GRANTED IN PART and DENIED IN PART as explained herein.

          2.   Parents’ Motion for Judgment on the Administrative Record (Doc.

No. [21]) is GRANTED IN PART and DENIED IN PART as explained herein.

          3.   The ALJ’s Decision is hereby REVERSED with respect to the ruling on

the statute of limitations, Parents’ claims for actions before August 8, 2017 are dismissed

as untimely, and the Decision with respect to the remaining timely-filed claims under the

IDEA is AFFIRMED.
        CASE 0:20-cv-01036-DWF-KMM Doc. 33 Filed 03/02/21 Page 2 of 2




       4.      The parties are to meet and confer to stipulate as to whether or not fees

listed in Appendix A (Doc. No. [1-2]) are properly reimbursed in light of the Court’s

decision on the statute of limitations or inform the Court if an agreement cannot be

reached.



    Date: 3/2/2021                                             KATE M. FOGARTY, CLERK
